internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 5-plr-112988-01 date date legend taxpayer county a city b city c city d city e city f organization g organization h area i area j company k boulevard l street m avenue n avenue n building plr-112988-01 building a b dollar_figurec dollar_figured dollar_figuree dollar_figuref g dear this letter responds to your authorized representative’s letter dated date requesting a letter_ruling concerning whether the payment received by the taxpayer for the relocation of certain power lines is a nonshareholder contribution_to_capital excludable from income under sec_118 of the internal_revenue_code taxpayer represents that the facts are as follows facts the taxpayer is an operating public_utility that provides electric service in county a the taxpayer provides electricity to approximately g customers in the communities of city b city c city d city e city f and adjoining areas service is also provided to organization g and organization h at area i at area j building has been built on boulevard l in city b the property is located between boulevard l on the west and street m on the east the south border is avenue n and the north border is the property line of building the completion of building has significantly increased the flow of traffic on all these surface streets county a required as a condition for granting a building permit to company k that an additional lane for decelerating must be added to avenue n to improve public safety and vehicular traffic this additional lane was not intended to serve as an additional entrance to building but instead will facilitate and maintain the flow of traffic on avenue n there were power lines running parallel to avenue n and adjacent to the company k’s construction site these power lines were located in the space that was to become the road expansion therefore in order to widen avenue n the taxpayer needed to re- plr-112988-01 locate the power lines in order to continue to provide service to its existing customers company k granted an easement to the taxpayer to allow it to relocate the power lines on company k’s property so that the lines continued to run parallel to avenue n in accordance with city b’s municipal code municipal code the replacement power lines were located underground the municipal code specifically provides that for power lines which are at least a feet in length a utility will construct operate and maintain underground lines along public streets roads and highways whenever it is necessary to replace an existing overhead distribution line in the case of power lines which are at least a feet in length a utility may only apply for the continuing overhead service where a majority of the customers adjoining the line do not agree to the placement of underground lines the taxpayer was granted the authority to relocate the power lines along avenue n pursuant to a line relocation agreement agreement dated b between the taxpayer and company k the agreement stated company k was required to provide a cash advance of dollar_figurec to the taxpayer at the time the agreement was executed and an additional_amount at the completion of the line relocation should additional costs be incurred if the line relocation was less than dollar_figurec then the taxpayer would refund to company k the difference between the actual cost and the dollar_figurec advance provided by company k company k paid the taxpayer d at the execution of the agreement the final cost of the power line relocation was dollar_figuree and company k paid the additional_amount of dollar_figuref to the taxpayer ie the difference between the original payment of dollar_figured and the final cost the regulatory commissions having regulation jurisdiction over the taxpayer will not permit taxpayer to include the amounts received from company k in taxpayer’s rate base for ratemaking purposes therefore taxpayer will not be permitted to earn a return on the amounts it receives from company k thus although taxpayer will continue to earn a return on the power lines based upon its net depreciated original cost before relocation taxpayer will not earn a return on any incremental value based upon the costs of relocating the lines ruling requested the taxpayer requests that the transfer of the money from company k to the taxpayer will be treated as a nontaxable contribution_to_capital under sec_118 of the internal_revenue_code law and analysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by plr-112988-01 a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution to the capital of taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess in general the amendment made by of the act to sec_118 was intended to require a regulated_public_utility to include in income the value of any ciac made to encourage the provision of services by the utility to a customer as a result under the act all ciacs even those received by a regulated_public_utility such as taxpayer are includable in the gross_income of the receiving corporation the house ways_and_means_committee report house report states that property including money is a ciac rather than a contribution_to_capital if it is contributed to provide or encourage the provision of services to or for the benefit of the person making the contribution h_r rep no 99th cong 1st sess vol c b a utility is considered as having received property to encourage the provision of services if any one of the following conditions is met the receipt of the properties is a prerequisite to the provision of the services the receipt of the property results in the provision of services earlier than would have been the case had the property had not been received or the receipt of the property otherwise causes the transferor to be favored in any way the house report also states that the repeal of the special exclusion does not affect transfers of property that are not made for the provision of services including situations where it is clearly shown that the benefit of the public as a whole was the primary motivating factor in the transfers h_r rep no 99th cong 1st sess vol c b notice_87_82 1987_2_cb_389 provides additional guidance on the treatment of plr-112988-01 ciacs notice_87_82 follows the language from the house report and states that a payment received by a utility that does not reasonably relate to the provision of services by the utility or for the benefit of the person making the payment but rather relates to the benefit of the public at large is not a ciac in notice_87_82 an example of a payment benefitting the public at large is a relocation payment received by a utility under a government program to place utility lines underground in that situation the relocation is undertaken for either reasons of community aesthetics or in the interest of public safety and does not directly benefit particular customers of the utility in brown shoe co v commissioner u s 1950_1_cb_38 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communi- ties were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are non- shareholder contributions to capital u s pincite c b pincite in 412_us_401 the court articulated five characteristics of a nonshareholder contribution_to_capital first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it may be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect in the present case county a required as a condition for granting a building permit to company k an additional decelerating lane for enhancing public safety and vehicular traffic efficiency to build the additional lane power lines had to be relocated underground in conformity with city b’s municipal code it is clear that the relocation of the power lines to facilitate the construction of the additional traffic lane will promote public safety accordingly we conclude that the payment to taxpayer for the relocation falls within the public benefit exception described in the house report and notice_87_82 and will not be treated as a ciac under sec_118 furthermore the payment to taxpayer meets the five characteristics of a nonshareholder contribution_to_capital stated in united_states v chicago burlington quincy railroad co based solely on the foregoing analysis and the representations made by taxpayer we rule as follows the payment received by taxpayer for the relocation of the power lines is not a ciac under sec_118 and qualifies as a nonshareholder contribution to the capital of taxpayer under sec_118 plr-112988-01 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations in accordance with the power_of_attorney filed with this request we are sending copies of this letter_ruling to your authorized representative this ruling is directed only tot he taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
